دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 1

الملخص التنفيذى للمشروع

1. المقدمة

تهدف الحكومة المصرية إلى توليد 4300 ميجاوات من الطاقة المتجددة في غضون الثلاث سنوات
القادمة. وكجزء من هذه الخططء تعتزم شركة 'ليكيلا مصر" إنشاء محطة لتوليد كهرياء تعمل بطاقة
الرياح 250 ميجاوات بنظام ال(800 داخل مجمع محطات طقة الرياح الذي تعتزم هيئة الطاقة
الجديدة والمتجددة ‎)١/5148(‏ إنشاءه بمنطقة راس غارب - البحر الأحمر.

ومن المزمع أن يتم ربط الكهرياء المتولدة من هذا المجمع بالشبكة الموحدة للكهرياء. فيما ستكون
الشركة المصرية لنقل الكهرياء (2170) مسئولة عن إنشاء خطوط نقل الكهرياء ومحطة المحولات
اللازمة لاستيعاب الطاقة الكهربائية المتولدة من جميع محطات الرباح ليتم ربطها بالشبكة القومية
الموحدة للكهرياء .

2 وصفالمشروع

يتكون مشروع محطة الرياح المقترح من حوالى 96 مولد توربينات رياح بقدرة 2,6 ميجاوات لكل مولد
(16//) تم تصنيعهم بواسطة شركة سيمنز جاميسا (603177653 51607605) لذا ستكون القدرة
القصوى للمشروع هي 250 ميجاوات. يبلغ ارتفاع التوربينات 120 مترًا وقطرها 114 مترًا » ويتم ربط
مولدات توربينات الرباح معأ وتوصيلها بمحطة محولات كهريائية جديدة بقدرة 220 كيلو فولت/ متوسط
الجهد داخل حدود الموقع. تم تحسين تصميم محطة الرياح باستخدام نمذجة تدفق الرياح وقد تم
استبعاد المناطق غير المناسبة لبناء التوربينات لأسباب بيئية أو هيدرولوجية أو جيوتقنية أو لأسباب
أخرى. سيتم بناء العديد من الطرق لنقل المكونات والوصول إليها خلال مرحلة التشغيل والصيانة. سيتم
بناء هذة الطرق من الترية والحصى المضغوط وعرضها حوالي 5 أمتار.

ستقوم الشركة المصرية لنقل الكهرباء بإنشاء خط نقل كهرياء هوائي بقدرة 220 كيلوفولت للتوصيل إلى
محطة محولات كهربائية بقدرة 500 كيلوفولت/ 200 كيلوفولت حيث يتم زيادة الجهد بقدر أكبر ويتم
نقل الطاقة الكهربائية المنتجة إلى نظام النقل التابع للشركة المصرية لنقل الكهرياء.

وقد تم إعداد دراسة تفييم آثر بيئي إضافية لخطوط النقل العامة حيث أن خط ال 220 كيلوفولت
سيستخدم فقط من قبل المشروع حتى يتم تشغيل محطات رياح أخرى من قبل مطورين آخرين.
وتتضمن المكونات الأساسية لمحطة الرباح من الأجزاء التالية:

» توربينات الرباح وأساساتها؛
» غرف المحولات (محولات أرضية)
» نظام تجميع الجهد المتوسط

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 2

محطة المحولات الكهريائية بالموقع ومبني التحكم ومبني التشغيل والصيانة؛
ه ثلاث أبراج/ صواري دائمة للأرصاد الجوية.
« الطرق المؤدية للمشروع

شكل (1) مخطط التوربينات

دراسة تقييم التأثيرات البينية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 3

3. مناطق تأثير المشروع

يقع المشروع المقترح بالصحراء الشرقية على ساحل البحر الأحمر» شمال مدينة رأس غارب وهي أقرب
مدينة سكنية للمشروع. يقع ساحل مدينة رأس غاربء على بعد حوالى 28 كيلو متر شرق موقع المشروع.
ويخدم الموقع الطريق السريع الممتد فيما بين رأس غارب والزعفرانة.

تشتمل منطقة التأثير البيئي للمشروع بمرحلتي البناء والتشغيل على مساحة المشروع الأساسية بالإضافة الى
منطقة عازلة تمتد لمسافة كيلومتر واحد (أي المسافة التقريبية "للحامل الأول" لجزيئات الغبار) من حدود منطقة
مزرعة الرياح ومن خط النقل المركزي خط يمين الطريق ‎٠»‏ مع امتدادات محدودة عند الحاجة لمسارات
الوصول واعمال الحفر ومعسكرات البناء المؤقتة ومناطق التسريح ‎٠»‏ إلخ.

تشتمل منطقة التأثير الاجتماعي على مساحة المشروع الأساسية بالإضافة لاى المنطقة العازلة كما هو موضح
أعلاه (على الرغم من عدم وجود أماكن سكنية داخل هذه المنطقة) ومدينة رأس غارب.

لوذلالا اعكاع ا

لا
065 جاو
|

دهم اهممو80 طحت
وجتاموييوم عمسي | ‎١‏

056 00ها 1
انيتا
)| تلكناه
0
معسنه (4

شكل (2) منطقة تأثير المشروع

« البيئة الطبيعية
- تتميز المنطقة بشكل عام بمناخ دافئ وجافء باستثناء بعض الفيضانات/ السيول النادرة
والمتفرقة خلال فصل الشتاء .
- تعتبر الرياح السائدة معظم شهور السنة رياح شمالية غربية - شمالية شمالية غربية ويصل
متوسط سرعة الرياح فى المنطقة إلى 9,5م/ث
- تتكون تربة موقع المشروع من ركيزة رملية قوية مغطاه بالحصى والحجارة والصخور. ولا توجد
مجارى أو مسطحات مائية عذبة دائمة فى المنطقة.

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 4

- تقع منطقة المشروع في منطقة ذات كثافة منخفضة ومخاطر متوسطة للفيضانات. تم إجراء
العديد من المسوحات الهيدرولوجية لتحديد الطرق والمخاطر المرتبطة بدورات المياه المؤقتة
(الوديان). تم تحسين تصميم المشروع وتخطيطه وفقًا لذلك للحد من مخاطر الفيضان.

« البيئة الحيوبة
- يقع مشروع ليكيلا فى نطاق السهل الساحلى الصحراوى ويتصف موقع المشروع بظروف بالغة
القحولة حيث لا يوجد أي غطاء نباتي داخل الموقع.
- تأثرت المنطقة الساحلية في رأس غارب بدرجة كبيرة بالأنشطة البشرية. وهو ما انعكس علي
الحيوانات التي تتكون بصفة أساسية من الأنواع المعايشة والانتهازية. لذلك من الممكن أن
يؤدي سوء الإدارة المحتمل للمخلفات الناتجة خلال تنفيذ أنشطة المشروع إلي جذب الطيور
المتعايشة والانتهازية فضلا عن أنواع الآفات إلي الموقع.

« الطيور المهاجرة

رصد الطيور فى نطاق مجمع محطات الريا

نظراً للأهمية الكبيرة لهذه المنطقة بالنسبة للطيور الحوامة المهاجرة والإمكانية الكبيرة لتصادم هذه
الأنواع مع ريش التوربينات في مشاريع طاقة الرياح » فقد قام المكتب الاستشاري /6/ا©260ا
3 ] 300 1630031 بعام 2017 بإجراء دراسة تفصيلية للطيور الموسمية بالتعاون مع
المركز الإقليمي للطاقة المتجددة وكفاءة الطاقة» كجزء أساسى من الدراسة الاستراتيجية لتقييم
التأثيرات البيئية والاجتماعية التراكمية لمشاريع طاقة الرباح وبرنامج الإغلاق عند الطلب والذي
يستهدف منطقة التطوير الشاملة بما في ذلك موقع مشروع ليكيلا.

وقد ركزت الدراسة على أنواع الطيور الحوامة كبيرة الحجم (الأنواع المستهدفة) حيث أن قدرة هذه
الطيور على التحليق محدودة وقدرتها على المناورة أقل» فهي أكثر عرضة للمخاطر المحتملة من
محطات الرياح. واشارت نتائج الدراسة إلى أن هجرة الطيور فى فصل الربيع عبر منطقة الدراسة
أعلى من فصل الخريف

رصد الطيور فى نطاق موقع مشروع ليكيلا مصر
بالإضافة إلى أنشطة الرصد التي تمت للمنطقة الأوسع (الدراسة الاستراتيجية)» قامت شركة ليكيلا
بعمل عدد من الدراسات المسحية التفصيلية للطيور الموسمية والتى استهدفت موقع مشروع شركة
ليكيلا لثلاثة مواسم للهجرة من الربيع والخريف ما بين 2015 و 2018:

خريف 5: من 16 أغسطس إلى 5 نوفمبر 2015» لمدة 82 يوماً

ربيع 6: من 10 فبراير إلى مايو 2016» لمدة 96 يوماً

ربيع 2017: من 20 فبراير إلى 15 مايو 2017» لمدة 85 يوماً

خريف 2017: من 15 أغسطس الى 5 نوفمبرء لمدة 83 يوماً

ربيع 8 من 20 فبراير الى 15 مايو 2018», لمدة 90 يوماً

خريف 2018: من 15 أغسطس الى 5 نوفمبر 2018(جاري)» لمدة 83 يوماً

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا

النوع

اللقلق اللأسود
العقاب المسيرة
الكركي الرمادي
البجع الأبيض
عقاب السهول
اللقلق الأبيض
الحدأة السوداء
الرخمة المصرية
الصقر الحوام
حوام النحل
عقاب أسفع كبير
باشق ليفانت
مرزة بغثاء

ملك العقبان
صقر الغروب

وقد اتبعت المنهجية الميدانية وتحليل البيانات المستخدم في أنشطة المشروع الخطوط الإرشادية لتقييم
التأثير البيئي ويروتوكولات الرصد للمشاريع التنموية لطاقة الرياح ولاسيما فيما يتعلق بالطيور المحلقة
المهاجرة (مشروع الطيور الحوامة المهاجرة 2013)؛ وهو ما اشتمل على الخطوط الإرشادية التي
وضعها برنامج الأمم المتحدة الإنمائي/ جمعية الطيور العالمية لمشروع الطيور الحوامة المهاجرة»
واعتمدها جهاز شئون البيئة. كان هذا أيضًا هو النهج الذي تبناه زع تصطه.آ و 250002 أثناء
إجراء الدراسة الاستراتيجية لتقييم التأثيرات البيئية والاجتماعية بالتعاون مع المركز الإقليمي للطاقة
المتجددة وكفاءة الطاقة في عام 2017. لدعم ظاعمال المسح الموسمي للطيور وتحسين فهم شركة
ليكيلا لسلوك الطيور المهاجرة» أجريت دراستان إضافيتان: تقييم الموائلك الحرجة (/011) لمنطقة
المشروع » وتقييم الآثار التراكمية (05/4) لتقييم الآثار المحتملة لمشروعات طاقة الرياح الإضافية في
منطقة خليج السويس. يتم إدراج أنواع الطيور المهاجرة التي تم تحديدها في جدول 1 في خطر في

غياب برامج التخفيف.

تقييم الخطر

طاإظاظ | ظاظاظا

متوسط
غير معروف
غير معروف

تقييم الحالة
طبقأ 0 ل
اناا

6
6
6
6
لاع
6
6
لاع
6
6
لالا
6
اننا
لالا
لالا

1 | ا ل 1 انا

ا لا ل ا ا ا ا 7 اانا

دراسة تقييم الآثر
البيئي

(العدد الموسمي
الأقصى - الربيع)
2018

418

1002

1078

3077

2274

2026

38

الم يتم رصده

10869

14

1277

26

16

1

جدول (1) - الأنواع المعرضة للخطر من الطيور المهاجرة

دراسة تقييم الآثر
البيئي

(العدد الموسمي
الأقصى - الخريف)
1000

لم يتم رصده

لم يتم رصده

153

3

11302

222

لم يتم رصده

لم يتم رصده

558

لم يتم رصده

9

25

- الصقر الحوام لم يتم رصده في أي من المواسم الستة» وكذلك عدد من الأنواع الأخرى لم يتم رصدها في الخريف داخل أو خارج
موقع المشروع؛ بينما الكركي الرمادي لم يتم رصده داخل الموقع في الخريف
- تتم مقارنة جميع الأنواع بالمجموع الكلي للطيور المهاجرة أو العدد العالمي للنوع

أقصى نسبة مئوية
بالتسبة للعدد الكلي
(المسجلة في فصل
واحد ربيع أو خريف)
540

139

044

27

46

6,6

1

غير متاح

غير متاح

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 6

4

بدائل المشروع

قام المشروع بدراسة عدة اقتراحات بتصميمات مختلفة تشمل: 120 مولد توربينة بقدرة 2,1 ميجاوات
قطرها 92 مترء 70 مولد توربينة بقدرة 3,6 ميجاوات» 96 مولد توربينة بقدرة 2,6 ميجاوات قطرها
4 متر. تم اجراء نمذجة التعرض لمخاطر الاصطدام والذي أنتهى بأن التصميم المختار لعدد 96
مولد توربينة لن يزيد نسبة التعرض لمخاطر الاصطدام لأنواع الطيور المهاجرة التي تستخدم موقع
المشروع اثناء هجرتها عن التصميم ذات 70 مولد توربينة بقدرة 3,6 ميجاوات.

لم يتم إيلاء بديل "عدم تنفيذ المشروع' مزيد من الاهتمام بهذه الدراسة لعدم جدواه حيث أن الموقع
المقترح للتنمية مخصص لهيئة الطاقة الجديدة والمتجددة ليتم استخدامه في هذا النوع من المشاريع.
وجدير بالذكر أن المشروع المقترح سيتيح لمصر الفرصة للاستفادة من أحد مصادرها الرئيسية للطاقة
المتجددة. كما سيساهم في تلبية جزء من الاحتياجات المتزايدة للطاقة بشكل متواصل في مصر مع
خفض انبعاث غازات الاحتباس الحراري والتي كان سيتم انبعاثها لو تم توليد نفس كمية الطاقة من
المحطات التقيدية التي تعمل بالوقود الأحفوري.

التأثيرات البيئية والاجتماعية الاقتصادية المحتملة

أ. التأثيرات الإيجابية

- التوظيف
من المتوقع أن يوفر المشروع خلال مرحلة الانشاء حوالي 350 فرص عمل من العمالة. وخلال
مرحلة التشغيل؛» سيتم توظيف حوالي 20 فرد. وستكون الأولوية للعمالة من المجتمع المحلي. كما
سيقوم المشروع بتقديم التدريبات العملية اللازمة "أثناء العمل" للعاملين من المجتمع المحلي مما
سيزيد من مهاراتهم وتأهيلهم للعمل بالمشاريع المماثلة.

- أمن الطاقة القومي
أثناء مرحلة التشغيل سيقوم المشروع بتوليد الكهرباء من طاقة الرياح بقدرة المرافق الكبرى مما يتيح
لمصر الاستفادة من أحد أهم موارد الطاقة المتجددة بها.

- خفض انبعاثات غازات الاحتباس الحراري
عملياً مشروعات انتاج الكهرياء من طاقة الرياح تنتج طاقة بلا انبعاثات كربونية. وبالتالي»ء سوف
يساهم المشروع في خفض انبعاث غازات الاحتباس الحراري؛ وبالأخص غاز ثاني أكسيد الكريون
(02©).؛ التي كانت ستصدر لو تم توليد نفس كمية الطاقة من المحطات التقليدية التي تعمل
بأنواع الوقود الأحفوري.

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 7

ب. التأثيرات السلبية البيئية المحتملة

‎ -‏ نوعية الهواء المحيط
قد ينتج عن أنشطة الإنشاء تأثير ضئيل وموضعي وقصير الأجل على نوعية الهواء ببيئة العمل.
ستعمل شركة 'ليكيلا " والمقاولين التابعين لها على اتخاذ اجراءات لتخفيف الانبعاثات مثل تغطية
المركبات التي تدخل أو تخرج من الموقع ويها حمولة قد ينتج عنها أتربة» وتفعيل الإجراءات و/أو
المعدات المستخدمة في إخماد الأتربة.

‏- مستوبات الضوضاء المحيطة
قد تتولد الضوضاء نتيجة أنشطة الإنشاء مثل أعمال الحفر والخرسانة ومعدات البناء. ولكن الزيادة
المحتملة في مستويات الضوضاء قصيرة المدى وموضعية على بيئة العمل. ومن غير المتوقع أن
ينتج عن الضوضاء التي تسببها أنشطة الإنشاء تأثيرات سلبية على المناطق المجاورة حيث أنها تقع
على مسافات بعيدة عن الموقع. ولن تمثل الضوضاء الناتجة عن محطة شركة 'ليكيلا ' أهمية

‏-_التريبة
‏قد تنتج التأثيرات المحتملة أثناء مرحلة الإنشاء والتشغيل من إدارة مياه الصرف الناتجة عن
الاستهلاك الآدمي وتخزين المواد والمخلفات والإنسكابات العارضة من الماكينات؛ والتسريبات
المحتملة من مولدات الديزل وزيوت التشحيم. وتتضمن إجراءات التخفيف إجراءات إدارة الموقع
وأعمال نظافة وترتيب الموقع والإجراءات السليمة لإدارة المخلفات.

‏-0 المياه
يقدر استهلاك المياه أثناء أنشطة الإنشاء المختلفة بحوالي 62 م3. في حين سيتوقف استهلاك
المياه خلال مرحلة التشغيل على الاستخدام الآدمي. ويعد تأثير المشروع على استهلاك موارد
المياه ضعيفاً وغير ملحوظ.

‏ت. التأثيرات على البيئة البيولوجية

‏- 0 الموائل
يقع موقع المشروع داخل حدود السهل الصحراوي الساحلي والذي يتميز بغياب شبه تام للمياهء
وبناء عليه لا تتواجد فيه حياة حيوانية حيث تتركز بصفة أساسية في الأودية. خلصت دراسة تقييم
الآثر البيئي والاجتماعي للمشروع أنه ليس من المتوقع أن يكون هناك تأثيرات على الموائل خلال
فترة الانشاءات للمشروع. كما أنه سيتم استخدام خطط بيئية مختلفة أثناء الانشاءات بحيث تتم
إدارة البصمة البيئية للمشروع بشكل مناسب.

‏-0 النباتات

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 8

يتسم موقع المشروع بندرة الغطاء النباتي بدرجة كبيرة فضلا عن تناثره خلال المساحات الشاسعة.
بالتالي سيعمل المشروع على تفادي المناطق التي يتم العثور على غطاء نباتي بها عند تركيب
التوربينات» والحد من القيادة على الطرق الوعرة داخل حدود المشروع. على غرار ما ورد أعلاه,
خلصت دراسة تقييم الآثر البيئي والاجتماعي للمشروع إلى أن التأثيرات المتبقية على النباتات
ستكون ضعيفة جدأء وسيتم إدارة هذة التأثيرات عن طريق تطبيق خطط الإدارة البيئية المناسبة.

-0 الحيوانات (ياستثناء الطيور المهاجرة)

إن أهمية مواقع المشروع كموئل للحيوانات تعد محدودة. وقد تتضرر الحيوانات المحلية بما في
ذلك السحلية شوكية الذيل نتيجة الاضطرابات المشثارة أثناء مرحلة الإنشاء. إلا أن تأثير
الاضطراب سيقتصر على مساحة صغيرة ومدة زمنية قصيرة. وبالتالي» يمكن للحيوانات المحلية
العثور على موائل بديلة أثناء عملية الإنشاء وإعادة الانتشار بالمنطقة مرة أخرى عقب انتهاء
مرحلة الإنشاء. وسيتخذ المشروع اجراءات التخفيف مثل تنفيذ إجراءات إدارة المخلفات؛ واقتصار
أنشطة العمل على أوقات النهارء التقليل من الأنشطة قدر الإمكان خلال الفترات ذات الحساسية
من العام (مثل مواسم التعشيش).

يمكن أن تشكل توربينات الرياح أيضًا خطرًا على الخفافيش بسبب امكانية تصادمها مع ريش
التوربينات. تم الأخذ بعين الاعتبار الخطر الذي يمكن أن يتعرض له الخفافيشء إلا أن موقع
المشروع لا تعتبر موئلا مناسبًا للخفافيش ولذا من المتوقع أن يكون النشاط منخفضاً.

-0 الطيور المهاجرة
بناءاً على الدراسات المكثفة بما فيها داسة تقييم الآثر البيئي للمشروع والدراسة الاستراتيجية لتقييم
التأثيرات البيئية والاجتماعية التراكمية لمشاريع طاقة الرياح» تم تحديد موقع المشروع على أنه
داخل المنطقة الرئيسية والهامة لهجرة الطيور الحوامة بين جنوب قارة أفريقيا و شمال أورويا.
بعض هذة الأنواع معرض بالفعل للخطرء لذا فإن المشروع تعهد بتطبيق أفضل التقنيات المتاحة
خلال المراحل المختلفة للمشروع (التصميمء الانشاءات» التشغيل).

مرحلة التصميم
تم اتخاذ القرارات في مرحلة التصميم لتقليل الآثار الضارة المحتملة للمشروع على الطيور المهاجرة
والتي شملت:
تجنب استخدام الأبراج التشابكية (ذات الهيكل الشبكي) التي قد تجذب الطيور
» توفير المسافة الكافية بين توربينات الرياح
طلاء مراوح (ريش) التوربينات لزيادة رؤية الريش
« الحد من ارتفاع التوربينات بحيث لا يزيد عن 120 متر
تقليل إضاءة توربينات الرياح الى الحد الأدنى المسموح بوزارة الطيران المدني المصرية
ربط الشبكات بين مختلف مناطق محطة الرياح بواسطة كابلات تحت الأرض

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا و

مرحلة الإنشاء
اليس من المتوقع أن يكون هناك أي تأثيرات قوية على الطيور المهاجرة أثناء الإنشاءات» كما ذكر
أعلاه قد تم اختيار التصميمات المناسبة لتقليل المخاطر الفعلية بمجرد تشغيل المشروع.

مرحلة التشغيل

من المحتمل أن يكون لمرحلة التشغيل تأثير كبير على الطيور المهاجرة. وقد اشارت الدراسة
الاستراتيجية أن المخاطر المحتملة الرئيسية على الطيور المهاجرة هي نفوق الطيور نتيجة
الاصطدام.

بالإضافة إلى دراسة تقييم التأثير الاستراتيجي» قام المكتب الاستشاري انفايرونكس بإجراء تقييم
مخاطر اصطدام الطيور بالتوربينات بموقع ليكيلا خلال فصلي الخريف والربيع باستخدام نمذجة
لمخاطر الاصطدام.

أشارت نتائج النموذج إلى أنه من المتوقع أنه فى حالة عدم تطبيق أى إجراءات تخفيف يمكن أن
يتراوح إجمالي حالات الوفاة المحتملة ما بين 61 و42 طائر في فصل الخريفء وما بين 101
و40 طائر في فصل الربيع

ادارة مخاطر التنوع البيولوجي
تم اقتراح إجراءات التخفيف التالية لمشروع شركة ليكيلا خلال مرحلة التشغيل:

اجراء رصد لهجرة الطيور خلال فترات الذروة للهجرة فى فصلي الربيع والخريف لزيادة
فهم سلوك الطيور وتحديد اجراءات تخفيف أفضل.

جعل المنطقة غير جذابة للطيور (مثل حظر أي نوع من الزراعة)

الحد من مخاطر خطوط الطاقة الكهربائية من خلال وضع عواكس للطيور على
الخطوط أو وضع كابلات الطاقة تحت الأرض

» مع بداية مرحلة التشغيل سقوم مراقبوا الطيور الموجودون في نقاط المراقبة الرئيسية في
المشروع بالمراقبة و تنفيذ برنامج الإغلاق عند الطلب.

يشمل نظام الإغلاق عند الطلب إغلاق التوربينات في حالة ملاحظة مراقبو الطيور
حدوث معايير معينة (مرور الأنواع ذات الأولوية »مرور أسراب كبيرة للطيور» والعواصف
الرملية القادمة» وما إلى ذلك)

ه - تجنب البناء في الوديان وتقليل التأثيرات على السحلية شوكية الذيل المصرية من
خلال تجنب التعرض للجحور وتقليل خطر الوفيات إلى الحد الأدنى.

مراقبة الوفيات واستكمال مسح الجثث النافقة لتقييم فعالية نظام الإغلاق عند الطلب.

تم اقتراح إجراءات إضافية للتخفيف والرصد بعد إجراء دراسات تكميلية للتنوع البيولوجي والطيور
المهاجرة (القسم 7)

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 10

6

خطة الإدارة البيئية

في إطار الالتزام بضمان حماية البيئة والمحافظة على فعالية الأداء البيئي فضلا عن السلامة
الاجتماعية» سوف يقوم المشروع بإعداد خطط متنوعة للإدارة البيئية والاجتماعية تتناول الجوانب
البيئية والاجتماعية المختلفة. وسيتم دمج هذه الأبعاد البيئية المختلفة طوال فترة تشغيل المشروع.

كما ستلزم شركة 'ليكيلا”' مصر مقاولين الانشاء باتخاذ التدابير اللازمة لحماية البيئة والعاملين. وسوف
يُدرجٍ هذا الالزام في نطاق أعمال المقاول (العقد) وخطة إدارة المقاولين لضمان التزامهم. وستضمن هذه
التدابير التوافق مع القوانين المحلية وإرشادات مؤسسة التمويل الدولية الخاصة بالصحة والسلامة
المهنية والبيئة والإجراءات والمعايير الخاصة باقامة العاملين.

بشكل عام؛ تم تحديد التأثيرات الأساسية الناتجة عن المشروع المقترح وسيتم تخفيفها عن طريق تطبيق
إجراءات التخفيف وخطط الإدارة المأخوذة في الاعتبار ضمن تصميم المشروع. وسيتم تقليل التأثيرات
المتبقية إلى أقصى حد عن طريق تطبيق إجراءات التخفيف المنصوص عليها في خطة الإدارة البيئية.
كما سيضمن برنامج التكيف الالتزام البيئي المستمر للمشروع.

الدراسات التكميلية للتنوع البيولوجي والطيور المهاجرة

دراسة تقييم الموائل الحرجة

قام الاستشاري (180) /ا300]انا005© ]8100176153 106 بإجراء دراسة تقييم الموائل للمشروع.
دراسة تقييم الموائل هي الاطار المستخدم لتحديد ما اذا كان موقع المشروع ذو أهمية عالمية للتنوع
البيولوجي طبقاً للمعايير المحددة من قبل مؤسسة التمويل الدولية والبنك الأوروبي للإنشاء والتعمي؛ وقد
شملت دراسة تقييم الموائل:

تحديد الموائل الحرجة المؤهلة للتنوع البيولوجي وميزات التنوع البيولوجي ذات الأولوية والموئل الطبيعي
المرتبط بالمشروع طبقاً لمعيار الأداء السادس لمؤسسة التمويل الدولية ومتطلب الأداء السادس للبنك
الأوروبي للإنشاء والتعمير.

الخطوط العريضة للآثار المترتبة على نتائج التقييم للمشروع

تحديد التوصيات والخطوات التالية للمشروع لتحقيق متطلبات الجهات الممولة.

قامت الدراسة بالنظر في مجال أوسع من مجرد التأثير المباشر للمشروع؛ لضمان تقييم جميع مخاطر
المشروع في الاعتبار. بالنسبة لدراسة للطيور المهاجرة قام 180 بتقييم التواجد المحتمل للموئل الحرج
في ممر الطيران للطيور المهاجرة داخل مصر وأيضاالمنطقة المهمة للطيور بمنطقة جبل الزيت والتي
تقع على بعد أقل من 12 كم من منطقة المشروع.

وخلص التقييم إلى بما أنه لا يوجد دليل على أن أنواع الطيور المهاجرة تستخدم المنطقة بانتظام كموقع
توقف في الظروف العادية أو أن هذه المنطقة هي عنق زجاجة داخل الممر المقيد بالفعل لهجرة

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 11

الطيورء فإن المشروع لا يعتبر موئل حرج. ومع ذلك » فهي قريبة من منطقة الموئل الحرجة (المنطقة
للمهمة للطيور بجبل الزيت) و تمر فوق منطقة المشروع أعداد من الطيور الحوامة المهاجرة ذات
الأهمية العالمية. وهذا يعني أن المشروع سيحتاج إلى إيلاء اهتمام خاص لإدارة تأثيرات التنوع
البيولوجي خاصة لتجنب تصادم الطيور الحوامة المهاجرة» وتسليط الضوء على التنوع البيولوجي ذي
الأولوية الذي يحتاج المشروع إلى النظر فيه أثناء التخطيط التفصيلي لإجراءات التخفيف.

بما أن المشروع يقع في منطقة تشهد موسمياً تجمعات مهمة للطيور المهاجرة ذات الأهمية العالمية
وتحتوي على ميزات التنوع البيولوجي ذات الأولوية وهي موطن طبيعي على نطاق واسعء فإن المشروع
سيحتاج إلى تحقيق أي خسارة صافية على الأقل بالنسبة إلى السحلية المصرية ذات الذيل الشوكي و
أحد عشر نوعًا من أنواع الطيور الحوامة ذات الأولوية » والموئل الطبيعي » وللوصول الى هذا الإنجاز
لابد من اجراء برنامج ادارة قوي للرصد والتكيف.

ب. تحليل التأثيرات التراكمية للتنوع البيولوجي

يوفر تحليل الآثار التراكمية الإضافية الذي أجرته 180 تقييمًا للتأثيرات التراكمية المحتملة على التنوع
البيولوجي لمشروع شركة ليكيلا في منطقة الدراسة. يشمل التحليل:

<ا قائمة بالمكونات ذات الأولوية لبيئة الطيور ذات القيمة (1/05) والتي تم تقييمها لتكون الأكثر
عرضة للتأثيرات التراكمية الناجمة عن تنمية مزارع الرياح في منطقة الدراسة (13 طائرًا وخفاشين)
» ومعلومات عن ثلاثة أنظمة بيئية محتملة لأن تكون من المكونات ذات الأولوية لبيئة الطيور
ذات القيمة (505/١)؛‏

<ا عتبات التأثير على المكونات ذات الأولوية لبيئة الطيور ذات القيمة ‎)١/505(‏ أعلاها يجب اتخاذ
إجراءات إدارة التكيف

ا إجراءات التخفيف والرصد الخاصة بالمكونات ذات الأولوية لبيئة الطيور ذات القيمة (1/5©5) »
بما في ذلك تحديد الفرص التي يمكن أن تسهم فيها ليكيلا في إدارة الآثار التراكمية.

تم تطوير نهج على غرار نموذج تقييم الأثر التراكمي لمشاريع الطاقة بمحافظة الطفيلة بالأردن ( 1|560
7 وتعديله وفقًا للظروف المحلية لتحديد المكونات ذات الأولوية لبيئة الطيور ذات القيمة
(1/505) للمشروع. يعتمد النهج على خمس خطوات متكاملة. حددت الخطوة 1 قائمة من الأنواع
تشمل 193 نوعًا كانت معروفة أو من المحتمل أن تكون موجودة في منطقة الدراسة. وقد قامت
الخطوة الثانية باختصار هذه القائمة إلى 35 مجموعة من الأنواع "الحساسة" » استناداً إلى تقييم مشترك
لضعفها (ندرتها عالمياً) والأهمية النسبية لمنطقة الدراسة في جبل الزيت لكل مجموعة من الأنواع.
قامت الخطوة 3 بتقييم الاحتمالية التراكمية لتأثير مشاريع مزارع الرباح في منطقة الدراسة على كل
مجموعة من 35 نوعًا من الأنواع الحساسة. حددت الخطوة 4 عتبة الوفيات لل 205/ا ذات الأولوية.
في الخطوة 5 » يتم اقتراح مجموعة من إجراءات التخفيف والرصد. يتم اتباع نهج مشابه (ولكن مبسط)
للثدييات والزواحف.

دراسة تقييم التأثيرات البيئية والاجتماعية لمحطة طاقة الرباح لشركة ليكيلا 12

تظهر النتائج أن 13 نوعًا من الطيور و نوعين من الخفافيش تعتبر طيور 505/ للمشروع بالمنطقة.
تم اقتراح مجموعة من إجراءات التخفيف والرصد. وتشمل القائمة الاجراءات التي سيتم تبنيها من قبل
شركة ليكيلاء وتلك التي ستتخذها أو دعمها من أجل المساهمة في إدارة التأثيرات التراكمية من
لمشروعات مزارع الرياح في المنطقة الأوسع. تهدف إجراءات التخفيف والمراقبة هذه إلى الوصول الى
الحد الأدنى من الوفيات الناجمة عن اصطدام الأنواع الثلاثة عشر من الطيور ذات الأولوية بريش
التوربينات وخطوط توليد الكهرباء؛ فضلاً عن مجموعات الطيور والخفافيش الأخرى التي تم تحديدها
على أنها شديدة الخطورة » خلال مراحل التشغيل. ترتكز إجراءات التخفيف والمراقبة على التأثيرات
المحتملة لهذة الأنواع ذات الأولوية على الممارسات الجيدة للصناعة والتي تركز على مجالين:

1. أساليب التخفيف والمراقبة في الموقع » للحد من مخاطر التصادم » والتحقق من فعالية أساليب
التخفيف المقترحة » والسماح بتقدير الآثار المتبقية وتوفير المعلومات لموائمة المراقبة والتخفيف مع
الظروف السائدة

2. الجهود المشتركة والعمل التعاوني مع مزارع الرياح الآخرى ‎٠»‏ للحد من الآثار التراكمية لجميع
مشروعات المزارع المقترحة في المنطقة.

من خلال اعتماد هذة التدابير للتخفيف وأفضل الممارسات المتاحة» ستتمكن ليكيلا من الحد بقدر
الإمكان من تأثيرها على ال ‎١/505‏ المحددة. من خلال القيام بذلك » تضع شركة ليكيلا معيارًا
لمشروعات طاقة الرياح الأخرى في منطقة الدراسة » وتقدم مثالا يحتذى به في تنفيذ أفضل الممارسات
الناجحة ليتبعه الآخرون.

